DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-25 are pending.
In view of the amendment, filed on 04/30/2021, claims 12, 13, 15 and 16 are no longer interpreted under 35 U.S.C. 112(f).
In view of the amendment, filed on 04/30/2021, the following rejections are withdrawn from the previous office action, mailed on 03/31/2021:
Rejection of claims 1-5, 9, 11-14, 17-19, and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Meixlsperger et al. (DE102013221014 A1).
Rejection of claims 1, 2, 4, 6- 9, 17, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Mahr et al. (EP3517298 A1).
Rejection of claims 15, 16, and 25 under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1), and further in view of Cheverton (US20150177158 A1).
Rejection of claims 10 and 20 under 35 U.S.C. 103 as being unpatentable over Mahr et al. (EP3517298 A1).
Rejection of claims 12, 13, and 16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
New Grounds of Objections/ Rejections
Claim Objections
Claims 15-19, 23 and 24 are objected to because of the following informalities:  
Regarding claim 15
Regarding claim 16, the examiner suggests “wherein said over-size particle an eliminator” should read “wherein said over-size particle detector has (or comprises) an eliminator”.
Regarding claim 17, the examiner suggests “wherein spatter particles are produce on” should read “wherein spatter particles are produced on”.
Regarding claims 18 and 19, the examiner suggests “cause said brush bristles vibrate causes said vibrating brush bristles have a back-sloping tilt” should read “cause said brush bristles to vibrate causes said vibrating brush bristles to have a back-sloping tilt”.
Regarding claim 21, the examiner suggests “collection unit” be changed to “collection bin” to be consistent with “collection bin” as claimed in claims 9, 12-14 and 22.
Regarding claim 23, the examiner suggests “cause said brush bristles vibrate causes said vibrating brush bristles have a front-sloping tilt” should read “cause said brush bristles to vibrate causes said vibrating brush bristles to have a front-sloping tilt”.
Regarding claim 24, the examiner suggests “cause said brush bristles vibrate and to forward” should read “cause said brush bristles to vibrate and to forward”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “have a powder particle diameter to pass between said bristles…” It is unclear whether “said bristles” is directed to “vibrating brush bristles” as recited in claim 6 line 7 or a different bristle. Clarification and correction is required.
Claim 7 recites the limitation “said powder bed sweeper includes a brush that has at least one row…” It is unclear whether “a brush” is directed to “vibrating brush” recited in claim 6 or a different brush. Clarification and correction is required.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites the limitation “wherein clumped particles are produced and wherein said powder bed sweeper serves to sweep said clumped particles into said collection bin” while claim 9 upon which it depends recites the limitation “wherein spatter particles are produced… a powder bed sweeper… contact said spatter particles and sweeps said spatter particles… into said collection bin”. The examiner notes that “clump” and “spatter” are disclosed interchangeably in the applicant’s written description in [00053] 316 - spatter particles and [00054] clumped particles 316).  Therefore, the subject matter of claim 14 fails to further limit the subject matter of claim 9 upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 17, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1), and further in view of Hoeges et al. (DE102010008781 A1).
Regarding claim 1, Meixlsperger teaches a powder bed fusion apparatus (see 1 in Figure 3), comprising: a powder dispenser (powder bed 11) that provides powder layers  (powder layer 15) on a build platform (powder platform 10); a laser (exposure device) that fuses said powder layers (solid material layer 12; see Figure 1), wherein spatter particles  (splatters 13) are produce on said powder layers (see 13 on 12 in Figure 3); a powder bed sweeper (wiper unit 2) that sweeps said spatter particles from said powder layers (the stripping off of the welding deposit stanchions 13 from the surface of the powder bed 11 and / or the surface of the compacted material layer 12 by means of the wiper unit 2; pg. 9 line 39-40). Further, 
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches a power source (a device for generating mechanical oscillations 8; pg. 7 line 48) included in said powder bed sweeper (brush 4); and vibrating brush bristles (see 4a in Figure 2) connected to said power source (transmission of the mechanical oscillation on both the brush 4; pg. 7 line 49; see brush 4 in Figure 2).  The vibrating brush bristles further reduce cavities that form in the powder layer (further reduction of the cavities in the powder layer possible; pg. 7 line 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the brush bristles of Meixlsperger vibrate and be connected to a power source, as taught by Hoeges, for the benefit of further reducing cavities that form in the powder layer.
Regarding claim 2, Meixlsperger modified with Hoeges teaches the powder bed fusion apparatus of claim 1. Further, Meixlsperger modified with Hoeges teaches brush bristles (at least one stripping bristle 2.2) that contact said spatter particles and sweep said spatter particles from said powder layers (the cleaning, or the removal of the welding deposit through an advantageously permanent contact with the stripping bristle; pg. 4 line 9). However, Meixlsperger modified with Hoeges fails to teach wherein said vibrating brush bristles have a back-sloping tilt of said vibrating brush bristles.
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches said vibrating brush bristles have a back-sloping tilt of said vibrating brush bristles (see back-sloping tilt of bristles 4a in Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the vibrating brush bristles of Meixlsperger modified with Hoeges to have a back-sloping tilt, as taught by Hoeges, for the benefit of further reducing cavities that form in the powder layer, as discussed in claim 1.
claim 5, Meixlsperger modified with Hoeges teaches the powder bed fusion apparatus of claim 1. Further, Meixlsperger modified with Hoeges teaches -3-wherein said vibrating brush bristles vibrate to forward kick the spatters (see stripping bristle 2.2 kicking stanchions 13 forward into opening 3.1 in Figure 3).  
Regarding claim 17, Meixlsperger teaches a powder bed fusion method (a method for the elimination of at least on a powder platform or on a platform on the powder is applied; Abstract line 1-2), comprising the steps of: providing a powder dispenser (powder bed 11) that provides powder layers (powder layer 15) on a build platform (powder platform 10); providing a laser (exposure device) that fuses said powder layers (solid material layer 12; see Figure 1), wherein spatter particles (splatters 13) are produce on said powder layers; providing a powder bed sweeper (wiper unit 2) that sweeps said spatter particles from said powder layers (see 13 on 12 in Figure 3) wherein said sweeper has brush bristles (brush elements 2.1 with in each case at least one stripping bristle 2.2). However, Meixlsperger modified with Hoeges fails to teach the method providing a power source connected to said powder bed sweeper; and using said power source to cause said brush bristles vibrate.  
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches providing a power source (a device for generating mechanical oscillations 8; pg. 7 line 48) connected to said powder bed sweeper (see 7 and 8 in Figure 2); and using said power source to cause said brush bristles vibrate (transmission of the mechanical oscillation on both the brush 4; pg. 7 line 49; see brush 4 in Figure 2). The vibrating brush bristles further reduce cavities that form in the powder layer (further reduction of the cavities in the powder layer possible; pg. 7 line 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the brush bristles of Meixlsperger vibrate and be connected to a power source, as taught by Hoeges, for the benefit of further reducing cavities that form in the powder layer.
Regarding claim 18, Meixlsperger modified with Hoeges teaches the powder bed fusion method of claim 17 wherein said step of using said power source to cause said brush bristles 
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches said vibrating brush bristles have a back-sloping tilt (see back-sloping tilt of bristles 4a in Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the vibrating brush bristles of Meixlsperger modified with Hoeges to have a back-sloping tilt, as taught by Hoeges, for the benefit of further reducing cavities that form in the powder layer, as discussed in claim 17.

Regarding claim 20, Meixlsperger modified with Hoeges teaches the powder bed fusion method of claim 17. Further, Meixlsperger modified with Hoeges teaches wherein said step of providing powder bed sweeper utilizes a brush that has vibrating bristles (as discussed in claim 17) that contact said spatter particles and sweeps said spatter particles from said powder layers (see stanchions 13 on layer 12 swept up into opening 3.1 in Figure 3). 

Regarding claim 24, Meixlsperger modified with Hoeges teaches the powder bed fusion apparatus of claim 17. Further, Meixlsperger modified with Hoeges teaches -3-wherein said vibrating brush bristles vibrate to forward kick the spatters (see stripping bristle 2.2 kicking stanchions 13 forward into opening 3.1 in Figure 3).  

Claims 1, 2, 6-8, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahr et al. (EP3517298 A1), and further in view of Hoeges et al. (DE102010008781 A1)
Regarding claim 1, Regarding claim 1, Mahr teaches a powder bed fusion apparatus (see 1 in Figure 3), comprising: a powder dispenser (powder bed 11) that provides powder layers  (powder layer 15) on a build platform (powder platform 10); a laser (exposure device) that fuses said powder layers (solid material layer 12; see Figure 1), wherein spatter particles  (splatters 13) are produce on said powder layers (see 13 on 12 in Figure 3); a powder bed sweeper that sweeps said spatter particles from said powder layers. Further, Mahr teaches said 
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches a power source (a device for generating mechanical oscillations 8; pg. 7 line 48) included in said powder bed sweeper (brush 4); and vibrating brush bristles (see 4a in Figure 2) connected to said power source (transmission of the mechanical oscillation on both the brush 4; pg. 7 line 49; see brush 4 in Figure 2).  The vibrating brush bristles further reduce cavities that form in the powder layer (further reduction of the cavities in the powder layer possible; pg. 7 line 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the brush bristles of Mahr vibrate and be connected to a power source, as taught by Hoeges, for the benefit of further reducing cavities that form in the powder layer.
Regarding claim 2, Mahr modified with Hoeges teaches the powder bed fusion apparatus of claim 1. Further, Mahr modified with Hoeges teaches wherein said vibrating brush bristles have a back-sloping tilt of said vibrating brush bristles (see modified Figure 2 below) that contact said spatter particles and sweep said spatter particles from said powder layers (the spatter removal element 9 is moved across the build plane E so that it is possible to remove spatters 10 from a (previously selectively irradiated and consolidated) build material layer; line pg. 8 line 7-9).  

    PNG
    media_image1.png
    337
    510
    media_image1.png
    Greyscale

Regarding claim 6, Mahr modified with Hoeges teaches the powder bed fusion apparatus of claim 1. Further, Mahr modified with Hoeges teaches wherein said powder 
Regarding claim 7, Mahr modified with Hoeges teaches the powder bed fusion apparatus of claim 1. Further, Mahr modified with Hoeges teaches wherein said powder bed sweeper includes a brush (spatter removal element 9) that has at least one row of first flexible bristles (brush or rake elements 21 may be formed of a rigid material, e.g. a metal, and/or a flexible material, e.g. an elastomer material; pg. 8 line 56-57) that contact said spatter particles and sweeps said spatter particles from said powder layers and at least one row of second inflexible bristles (brush or rake elements 21 may be formed of a rigid material, e.g. a metal; pg. 8 line 56; see modified Figure 5 below).

    PNG
    media_image2.png
    479
    795
    media_image2.png
    Greyscale

claim 8, Mahr modified with Hoeges teaches the powder bed fusion apparatus of claim 1. Further Mahr modified with Hoeges teaches wherein said powder bed sweeper includes a brush (spatter removal element 9) that has at least one row of first flexible bristles and at least one row of second inflexible tines (brush or rake elements 21 may be formed of a rigid material, e.g. a metal, and/or a flexible material, e.g. an elastomer material; pg. 8 line 56-57) and at least one row of second in-flexible tines (brush or rake elements 21 may be formed of a rigid material, e.g. a metal; pg. 8 line 56; see modified Figure 5 above as discussed in claim 7).  
Regarding claim 17, Mahr teaches a powder bed fusion method, comprising the steps of: providing a powder dispenser (build material application element 8) that provides powder layers (build material 3) on a build platform (build plane E); providing a laser (irradiation device 6) that fuses said powder layers (configured to selectively irradiate and consolidate portions of layers of build material 3 with at least one energy beam 4; pg. 7 line 24-25), wherein spatter particles (spatters 10) are produce on said powder layers; providing a powder bed sweeper  (spatter removal element 9) that sweeps said spatter particles from said powder layers (spatter removal element 9 is configured to remove spatters 10 present in a respective layer of build material 3; pg. 7 line 47) wherein said sweeper has brush bristles (brush or rake elements 21; see 21 in Figure 2). However, Mahr fails to teach the method providing a power source connected to said powder bed sweeper; and using said power source to cause said brush bristles vibrate.  
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches providing a power source (a device for generating mechanical oscillations 8; pg. 7 line 48) connected to said powder bed sweeper (see oscillations 8 within common suspension 7 in Figure 2); and using said power source to cause said brush bristles vibrate (transmission of the mechanical oscillation on both the brush 4; pg. 7 line 49; see brush 4 in Figure 2). The vibrating brush bristles further reduce cavities that form in the powder layer (further reduction of the cavities in the powder layer possible; pg. 7 line 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the brush bristles of Mahr vibrate and be 
Regarding claim 18, Mahr modified with Hoeges teaches the powder bed fusion method of claim 17. Further, Mahr modified with Hoeges teaches wherein said step of using said power source to cause said brush bristles vibrate, as discussed in claim 17. However, Mahr fails to teach wherein said vibrating brush bristles have a back-sloping tilt.
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches said vibrating brush bristles have a back-sloping tilt (see back-sloping tilt of bristles 4a in Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the vibrating brush bristles of Meixlsperger modified with Hoeges to have a back-sloping tilt, as taught by Hoeges, for the benefit of further reducing cavities that form in the powder layer, as discussed in claim 17.
Regarding claim 20, Mahr modified with Hoeges teaches the powder bed fusion method of claim 17. Further, Mahr modified with Hoeges teaches wherein said step of providing powder bed sweeper utilizes a brush that has vibrating bristles, as discussed in claim 17, that contact said spatter particles and sweeps said spatter particles (along direction P1 as shown in Figure 1) from said powder layers (the spatter removal element 9 is moved across the build plane E so that it is possible to remove spatters 10 from a (previously selectively irradiated and consolidated) build material layer; line pg. 8 line 7-9).
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1), and further in view of Boyd et al. (US20040084814 A1).
Regarding claim 9, Meixlsperger teaches a powder bed fusion apparatus (see 1 in Figure 3), comprising: a powder dispenser (powder bed 11) that provides powder layers (powder layer 15) on a build platform (powder platform 10); a laser (exposure device) that fuses said powder layers (solid material layer 12; see Figure 1), wherein spatter particles (splatters 13) are produced on said powder layers (see 13 on 12 in Figure 3) and wherein said powder layers have a top surface (see modified Figure 3 below) and said build platform has an end (see modified 
In the same field of endeavor pertaining to a powder bed fusion apparatus, Boyd teaches a collection bin (overflow vent 46) at said build platform (floor 28a) end and adjacent said powder layers (see adjacent end of 46 in Figure 2A); and a roller that sweeps unbound powder from said powder layers into said collection bin at said build platform end ([0021] excess unbound powder 16 is pushed by the roller 42 to an overflow vent 46; see collection bin at build platform end in Figure 2A). A collection bin operably secured to the build chamber avoids forming an undesirable trail of unbound powder running from the build platform to the powder removal system ([0006] an undesirable trail of unbound powder running from the object fabricator to the auxiliary vacuum and [0008] removal system operably secured to the chamber).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the powder bed fusion apparatus of Meixlsperger to further comprise a collection bin at said build platform end and adjacent said powder layers, as taught by Boyd; and for said bristle tips of Meixlsperger to sweep said spatter particles from said powder layers into said collection bin at said build platform, as taught by Boyd, for the benefit of avoiding the formation of an undesirable trail of unbound powder running from the build platform to the powder removal system.

    PNG
    media_image3.png
    183
    533
    media_image3.png
    Greyscale

claim 12, Meixlsperger modified with Boyd teaches the powder bed fusion apparatus of claim 9. However, Meixlsperger modified with Boyd fails to teach wherein said collection bin for receiving said spatter particles is positioned adjacent said build platform.
In the same field of endeavor pertaining to a powder bed fusion apparatus, Boyd teaches wherein said collection bin for receiving said spatter particles is positioned adjacent said build platform (see 46 and 28a in Figure 2A).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said collection bin for receiving said spatter particles of Meixlsperger modified with Boyd to be positioned adjacent said build platform, as taught by Boyd, or the benefit of avoiding the formation of an undesirable trail of unbound powder running from the build platform to the powder removal system, as discussed in claim 9.
Regarding claim 13, Meixlsperger modified with Boyd teaches the powder bed fusion apparatus of claim 9. However, Meixlsperger modified with Boyd fails to teach wherein said collection bin for receiving said spatter particles is positioned adjacent said powder bed sweeper.  
In the same field of endeavor pertaining to a powder bed fusion apparatus, Boyd teaches herein said collection bin for receiving said spatter particles is positioned adjacent said powder bed sweeper ([0021] excess unbound powder 16 is pushed by the roller 42 to an overflow vent 46).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said collection bin for receiving said spatter particles of Meixlsperger modified with Boyd to be positioned adjacent said powder bed sweeper, as taught by Boyd, for the benefit of avoiding the formation of an undesirable trail of unbound powder running from the build platform to the powder removal system, as discussed in claim 9.
Regarding claim 14, Meixlsperger modified with Boyd teaches the powder bed fusion apparatus of claim 9. Further, Meixlsperger modified with Boyd teaches wherein clumped particles (splatters 13) are produced and wherein said powder bed sweeper serves to sweep said clumped particles into said collection bin, as discussed in claim 9 (“sweep said spatter .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1) and Boyd et al. (US20040084814 A1) as applied to claim 9, and further in view of Hoeges et al. (DE102010008781 A1).
Regarding claim 10, Meixlsperger modified with Boyd teaches the powder bed fusion apparatus of claim 9. However, Meixlsperger modified with Boyd fails to teach the powder bed fusion apparatus further comprising a power source connected to said rotating brush.  
In the same field of endeavor pertaining to a powder bed fusion apparatus, Hoeges teaches providing a power source (a device for generating mechanical oscillations 8; pg. 7 line 48) connected to said brush (see oscillations 8 within common suspension 7 in Figure 2). The vibrating brush bristles further reduce cavities that form in the powder layer (further reduction of the cavities in the powder layer possible; pg. 7 line 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the powder bed fusion apparatus of Meixlsperger modified with Boyd further comprise a power source connected to said rotating brush of Meixlsperger modified with Boyd, as taught by Hoeges, for the benefit of reducing cavities that form in the powder layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1) and Boyd et al. (US20040084814 A1) as applied to claim 9, and further in view of Buller (WO2015196149 A1).
Regarding claim 11, Meixlsperger modified with Boyd teaches the powder bed fusion apparatus of claim 9. However, Meixlsperger modified with Boyd fails to teach wherein said powder bed sweeper includes a recovery and filtration system that collects said spatter particles.  
 a recovery and filtration system  that collects said spatter particles ([00359] recycling system can comprise one or more filters to control a size range of the particles returned to the reservoir).  The recovery and filtration system allows recycling of the unused powder material by returning the unused powder material to the powder dispenser ([00359] return the unused powder material to a reservoir of a powder dispensing mechanism).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said powder bed sweeper of Meixlsperger modified with Boyd include a recovery and filtration system that collects said spatter particles, as taught by Buller, for the benefit of recycling unused powder material.  

Claims 15, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1) and Hoeges et al. (DE102010008781 A1), and further in view of Harding et al.  (US20180124341 A1).
Regarding claim 15, Meixlsperger modified with Hoeges teaches the powder bed fusion apparatus of claim 1. However, Meixlsperger modified with Hoeges fails to teach wherein said powder bed sweeper includes an over-size particle detector.  
In the same field of endeavor pertaining to a powder additive manufacturing apparatus, Harding teaches wherein said powder bed sweeping system includes an over-size particle detector (image device 126; unevenness and contouring of powder bed 111 are highlighted by light source 202). Detecting feature changes early in the additive manufacturing process allows time for corrections during the additive manufacturing process ([0050] detecting the feature changes earlier in the manufacturing process provides time for corrections during the additive manufacturing process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the powder bed sweeping system of Meixlsperger modified with Hoeges to include an over-size particle detector, as taught by Harding, for the benefit of detecting feature changes early in the additive manufacturing process to allow time for corrections during the additive manufacturing process.
 claim 16, Meixlsperger modified with Hoeges and Harding teaches the powder bed fusion apparatus of claim 15, However, Meixlsperger modified with Hoeges and Harding fails to teach wherein said over-size particle an eliminator of oversize-particles.
In the same field of endeavor pertaining to a powder additive manufacturing apparatus, Harding teaches wherein said over-size particle an eliminator of oversize-particles (re-coating device 124; [0051] if contouring of powder bed 111 is detected, re-coating device 124 will make another pass along powder bed 111 to even out the layer of powdered particulate build material 110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said over-size particle of Meixlsperger modified with Hoeges and Harding to be an eliminator of oversize-particles, for the benefit of detecting feature changes early in the additive manufacturing process to allow time for corrections during the additive manufacturing process, as discussed in claim 15.
Regarding claim 25, Meixlsperger modified with Hoeges teaches the powder bed fusion method of claim 17. However, Meixlsperger modified with Hoeges fails to teach wherein said step of providing powder bed sweeper includes the step of providing an over-size particle detector.
In the same field of endeavor pertaining to a powder additive manufacturing apparatus, Harding teaches wherein said powder bed sweeping system includes an over-size particle detector (image device 126; unevenness and contouring of powder bed 111 are highlighted by light source 202). Detecting feature changes early in the additive manufacturing process allows time for corrections during the additive manufacturing process ([0050] detecting the feature changes earlier in the manufacturing process provides time for corrections during the additive manufacturing process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the powder bed sweeping system of Meixlsperger modified with Hoeges to include an over-size particle detector, as taught by Harding, for the benefit of detecting feature changes early in the additive manufacturing process to allow time for corrections during the additive manufacturing process.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meixlsperger et al. (DE102013221014 A1) and Hoeges et al. (DE102010008781 A1) as applied to claim 17, and further in view of Boyd et al. (US20040084814 A1).
Regarding claim 21, Meixlsperger modified with Boyd teaches the powder bed fusion method of claim 17. However, Meixlsperger modified with Boyd to teach wherein said step of providing powder bed sweeper includes providing a collection unit. 
In the same field of endeavor pertaining to a powder bed fusion apparatus, Boyd teaches a collection unit (overflow vent 46). A collection bin operably secured to the build chamber avoids forming an undesirable trail of unbound powder running from the build platform to the powder removal system ([0006] an undesirable trail of unbound powder running from the object fabricator to the auxiliary vacuum and [0008] removal system operably secured to the chamber).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the powder bed fusion apparatus of Meixlsperger to further comprise a collection bin at said build platform end and adjacent said powder layers, as taught by Boyd; and for said bristle tips of Meixlsperger to sweep said spatter particles from said powder layers into said collection bin at said build platform, as taught by Boyd, for the benefit of avoiding the formation of an undesirable trail of unbound powder running from the build platform to the powder removal system.
Regarding claim 22, Meixlsperger modified with Boyd teaches the powder bed fusion method of claim 17. However, Meixlsperger modified with Boyd fails to teach the powder bed fusion method further comprising the step of providing a collection bin positioned adjacent said build platform.  
In the same field of endeavor pertaining to a powder bed fusion apparatus, Boyd teaches a collection bin (overflow vent 46) positioned adjacent said build platform (floor 28a; see adjacent end of 46 in Figure 2A). The examiner further notes that “collection bin” is  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the powder bed fusion apparatus of Meixlsperger to further comprise a collection bin at said build platform end and adjacent said powder layers, as taught by Boyd; and for said bristle tips of Meixlsperger to sweep said spatter particles from said powder layers into said collection bin at said build platform, as taught by Boyd, for the benefit of avoiding the formation of an undesirable trail of unbound powder running from the build platform to the powder removal system, as discussed in claim 21.
 
Allowable Subject Matter
Claims 3, 4, 19 and 23 are allowed. The closest prior art Meixlsperger et al. (DE102013221014 A1) or Mahr et al. (EP3517298 A1) in further view of Hoeges et al. (DE102010008781 A1), teaches vibrating brush bristles have a back-sloping tilt. However, prior art fails to teach said vibrating brush bristles having a back-sloping tilt within the range of forty five degrees to seventy five degrees from vertical and a power source causing said vibrating brush bristles to have a front-sloping tilt.
Claim 4 would be allowable because it is dependent on claim 3.

Response to Arguments
Applicant’s arguments, filed on 04/30/2021, with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743